14-2294
    Yang v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A205 430 715
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    8th day of July, two thousand fifteen.

    PRESENT:
             JON O. NEWMAN,
             RICHARD C. WESLEY,
             GERARD E. LYNCH,
                  Circuit Judges.
    _____________________________________

    MEI YANG,
                    Petitioner,

                    v.                                         14-2294
                                                               NAC

    LORETTA E. LYNCH, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                  Joshua Bardavid, New York, NY.

    FOR RESPONDENT:                  Benjamin C. Mizer, Acting Assistant
                                     Attorney General; Ernesto H. Molina,
                                     Jr., Assistant Director; S. Nicole
                                     Nardone, Trial Attorney, Office of
                                     Immigration Litigation, United States
                                     Department of Justice, Washington D.C.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review is

DENIED.

    Mei Yang, a native and citizen of the People’s Republic of

China, seeks review of a June 9, 2014, decision of the BIA

affirming the October 21, 2013, decision of an Immigration Judge

(“IJ”), denying her application for asylum, withholding of

removal, and relief pursuant to the Convention Against Torture

(“CAT”).   In re Mei Yang, No. A205 430 715 (B.I.A. June 9, 2014),

aff’g No. A205 430 715 (Immig. Ct. N.Y.C. Oct. 21, 2013).      We

assume the parties’ familiarity with the underlying facts and

procedural history in this case.

    Under the circumstances of this case, we have reviewed the

decisions of both the IJ and the BIA “for the sake of

completeness.”   Wangchuck v. Dep’t of Homeland Sec., 448 F.3d
524, 528 (2d Cir. 2006).    The applicable standards of review

are well established.    See 8 U.S.C. § 1252(b)(4)(B); Yanqin

Weng v. Holder, 562 F.3d 510, 513 (2d Cir. 2009).

    For asylum applications like Yang’s, governed by the REAL

ID Act of 2005, the agency may, “[c]onsidering the totality of


                                2
the    circumstances,”     base      a   credibility   determination   on

inconsistencies in an asylum applicant’s statements and other

record evidence “without regard to whether” the inconsistencies

go    “to   the   heart   of   the   applicant’s   claim.”     8   U.S.C.

§ 1158(b)(1)(B)(iii).          “We defer . . . to an IJ’s credibility

determination unless, from the totality of the circumstances,

it is plain that no reasonable fact-finder could make such” a

ruling.     Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008)

(per curiam).        Substantial evidence supports the agency’s

adverse credibility determination.

      In denying relief, the agency reasonably based its adverse

credibility determination on inconsistencies between Yang’s

testimony and record evidence regarding her alleged forced

abortion—the crux of her asylum claim.             See Xian Tuan Ye v.

Dep’t of Homeland Sec., 446 F.3d 289, 295-96 (2d Cir. 2006) (per

curiam).      Yang testified that she was forced to have an

abortion by Chinese authorities on June 25, 2010, but her

medical records showed that she told her doctor in December 2011

that she had a voluntary abortion one year earlier, i.e., in

December 2010, not June 2010.




                                         3
     Although a forced abortion in June 2010 could have been

followed by a voluntary abortion in December 2010, Yang

testified that the abortion that she said occurred in June 2010

is the same one that she told her doctor occurred in December

2010:

     “Q. Did you tell the doctor that you had an abortion in

December 2010?

     “A. Yes.

     “Q. But your story here in Court was that you had an abortion

I believe in May1 of 2010.     Isn’t that correct?

     “A. Yes.

     “Q. Why would you tell the doctor that you had an abortion

in December 2011?     That doesn’t make any sense.

     “A. Because at that time I was not very paying attention

answering doctor’s questions.     Also, they [sic] date for me is

very sensitive, so I changed the date and told him differently.”

ROA 124.

        The agency was not required to credit her explanation for

this inconsistency.    See Majidi v. Gonzales, 430 F.3d 77, 80-81

(2d Cir. 2005).



1. The questioner obviously meant “June,” the month Yang had stated.
                                 4
    The   agency   also   reasonably   relied   on    discrepancies

regarding when Yang allegedly entered the United States.       Yang

testified that she entered the United States on August 8, 2011,

but her medical records showed that she told her doctor at an

August 2011 appointment that she entered the United States five

months earlier.    The agency reasonably relied further on Yang’s

failure to mention, until confronted with her medical records,

that she visited a doctor the day that she arrived in the United

States.   The agency was not required to credit her explanations

for these inconsistencies.     See Majidi, 430 F.3d at 80-81.

     Having    questioned    Yang’s    credibility,     the   agency

reasonably determined that her corroborating evidence failed

to rehabilitate her incredible testimony.            An applicant’s

failure to corroborate testimony may bear on credibility,

either because the absence of particular corroborating evidence

is viewed as suspicious, or because the absence of corroboration

in general makes an applicant unable to rehabilitate testimony

that has already been called into question.      See Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).

    The agency reasonably gave diminished weight to a letter

from Yang’s mother because she was an interested witness not


                                5
subject to cross-examination.           See Xiao Ji Chen v. U.S. Dep’t

of Justice, 471 F.3d 315, 342 (2d Cir. 2006); In re H-L-H- &

Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (finding that

unsworn letters from the alien’s friends and family were

insufficient to provide substantial support for the alien’s

claims because they were interested witnesses not subject to

cross-examination (citations omitted)), overruled on other

grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133-38 (2d

Cir. 2012).    The agency also gave limited weight to an abortion

certificate because it had not been authenticated, and showed

only that Yang had an abortion, not that it was forced.             Yang

argues that she did not have to authenticate the abortion

certificate.    However, even assuming that she was not required

to authenticate the document, the fact remains that the abortion

certificate did not state that her abortion had been forced,

and therefore could not rehabilitate her incredible testimony

on that issue.      See Cao He Lin v. U.S. Dep’t of Justice, 428
F.3d 391, 401 (2d Cir. 2005).

    Given     the   inconsistency       and   corroboration    findings,

substantial evidence supports the agency’s adverse credibility

determination.      See Xiu Xia Lin, 534 F.3d at 167.         The adverse


                                    6
credibility     determination    is     dispositive    of    asylum,

withholding of removal, and CAT relief, as the claims were based

on the same factual predicate.       Paul v. Gonzales, 444 F.3d 148,

156-57    (2d   Cir.   2006).    Because    the   agency’s   adverse

credibility determination is dispositive of all forms of

relief, the Court need not reach the agency’s alternative basis

for denying Yang’s asylum claim — her failure to timely file

her asylum application.

    For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, Yang’s pending motion

for a stay of removal in this petition is DISMISSED as moot.

                                FOR THE COURT:
                                Catherine O’Hagan Wolfe, Clerk




                                 7